PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Karpenko, Oleg
Application No. 15/731,381
Filed: August 7, 2017
For View Oriented Social Network (VOSN)
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.137(b), filed March 22, 2021, to revive the above-identified application, which will be treated under 37 CFR 1.137(a).

It is not apparent whether the person signing the request was ever given a power of attorney or authorization of agent regarding this patent. In accordance with 37 CFR 1.34(a), the signature appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the Final Office action of February 14, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extension of time pursuant to the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the date of abandonment of this application is May 15, 2020. A Notice of Abandonment was mailed September 1, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item(s) (1) above.

With regards to item (1), while it is noted that the petition fee was received with the renewed petition on December 3, 2020, it does not constitute a proper reply. The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a signed Request for Continued Examination and submission fees (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).

“The Office acknowledges the receipt of the RCE and Amendment filed on May 13, 2020, however the RCE and Amendment were not signed. Also, the required fee of ($340.00) for the RCE was not submitted. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this decision may be directed to Joy Dobbs at (571) 272-3001.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).